      Case 1:03-md-01570-GBD-SN Document 6519 Filed 11/02/20 Page 1 of 2




                 MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)
                                                                                                      11/2/2020
  Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
             Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                            Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs   Sean Carter, Co-Chair
 MOTLEY RICE LLC                                          COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC



                                                            November 2, 2020


VIA ECF
The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

        Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn,

       Plaintiffs write to seek clarification of this Court’s November 2, 2020 Order, ECF No.
6517, granting Plaintiffs’ Letter Motion for Extension of Time, ECF No. 6516.

        The subject Letter Motion, brought with the Government’s consent, sought to defer the
time to bring a motion for reconsideration and/or Fed. R. Civ. P. 72(a) objections to this Court’s
October 21, 2020 Order and Opinion, ECF No. 6510.

        While Plaintiffs interpret this Court’s November 2 Order as extending the time to bring
either a motion for reconsideration or Rule 72(a) objections, the Order did not expressly state
that Plaintiffs’ time for filing objections was extended.

        Plaintiffs therefore request that the Court clarify the November 2 Order to state that any
objections to the October 21, 2020 order shall be due within 14 days of the Court's Order
addressing Plaintiffs' motion to compel, filed under seal on January 15, 2020, and the FBI's
cross-motion for a protective order, filed under seal on April 13, 2020.

        Plaintiffs thank Your Honor in advance for the Court’s attention to this matter.
              Case 1:03-md-01570-GBD-SN Document 6519 Filed 11/02/20 Page 2 of 2

        November 2, 2020
        Page 2


         Respectfully submitted,

         KREINDLER & KREINDLER                         MOTLEY RICE

         /s/ Steven R. Pounian______________           /s/ Robert T. Haefele
         Steven R. Pounian, Esquire                    Robert T. Haefele, Esquire
         Andrew J. Maloney, Esquire                    28 Bridgeside Boulevard
         750 Third Avenue, 32nd Floor                  Mt. Pleasant, SC 29464
         New York, NY 10017
                                                       For the MDL 1570 Plaintiffs’ Exec.
         For the MDL 1570 Plaintiffs’ Exec.            Committee for Personal Injury and Death
         Committee for Personal Injury and Death       Claims
         Claims

         COZEN O’CONNOR

         /s/ Sean P. Carter
         Sean P. Carter, Esquire
         1650 Market Street, Suite 2800
         Philadelphia, PA 19103

         For the MDL 1570 Plaintiffs’ Exec.
         Committee for Commercial Claims


Any objections to the October 21, 2020 Order shall be due within 14 days of the Court's Order addressing
Plaintiffs' motion to compel, filed under seal on January 15, 2020, and the FBI's cross-motion for a protective
order, filed under seal on April 13, 2020.
SO ORDERED.



Dated: November 2, 2020
       New York, New York
